DETAILED ACTION
Claims 1-3, 5-10, 12-15 are pending.
Assignee: Samsung
Priority: Sep. 28, 2017(Foreign)


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 5-10, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 8 and 15 each contain the following limitations that distinguish the claims from the prior art:
“…An electronic device comprising: a memory; and a processor comprising a cache memory and a central processing unit (CPU), and configured to control the electronic device using a program stored in the memory, wherein the CPU is configured to: based on a cache hit being occurred after a cache miss is occurred for a 
A related prior art such as Pohlack et al.(10706147) comprises hardware processors and memory having a main memory (220) and a shared cache (230) for the main memory. The host is configured to execute a virtual machine manager for supporting multiple co-located virtual machines that share the shared cache. The virtual machine manager maintains a respective memory map that maps virtual machine memory pages (207) to respective host memory pages in the main memory, for each virtual machine of multiple co-located virtual machines. The associated entries in the memory map are modified to change the current host memory pages to the respective replacement host memory pages. The virtualization of hardware can manage large-scale computing resources for many clients with diverse needs while allowing various computing resources to be efficiently shared by multiple clients. The system automatically changes the memory mapping between the virtual machine memory pages to the host memory pages in shuffling operation. The memory usage monitor can shuffle the memory pages of suspected attacker virtual machine. The memory map shuffler can select a new host memory location that avoids cache collision with the pages of victim virtual machine. These features do not however distinguish from the limitations of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132